Donlon, Judge:
Plaintiff Raving filed, on April 15, 1966, a motion for rehearing of this court’s decision entered Marcli 16,1966, Hartman Trading Corp. v. United States, 56 Cust. Ct. 201, C.D. 2628, and also praying judgment for the plaintiff sustaining the claim in the protests for duty at the fate of 10 per centum ad valorem under paragraph 1547(a) of the Tariff Act of 1930, as modified, with respect to all articles held by the court to be dutiable at 20 per centum ad valorem under paragraph 1547(a), and defendant having replied thereto on May 10, 1966, and upon all other papers and proceedings had herein and due deliberations having been had, it is
ORDERED, ADJUGED, and DECREED that the judgment heretofore entered on March 16, 1966, in this action, be and it hereby is vacated and set aside, and it is further
ORDERED, ADJUDGED, and DECREED that the modified rate of duty under the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373) not having been reflected in said judgment order as to merchandise identified by plaintiff’s exhibits 5, 6,16, 19-A, 19-B, 28, 29, 30, 45, 46, and 55, and such modified rate being properly applicable thereto, the judgment herein is amended to apply the reduced rate of 10 per centum ad valorem under modified paragraph Í547 (a) to such merchandise, and it is further
ORDERED, ADJUDGED, and DECREED that defendant having conceded by its reply to plaintiff’s motion that the said reduced rate of 10 per centum ad valorem is also applicable to merchandise represented by plaintiff’s exhibit 31, as to which the record does not clearly show whether said merchandise (tea bottle) is or is not a' sculpture or statuary, the judgment herein is, on the basis of such concession, amended to apply the reduced rate of 10 per centum ad valorem to such merchandise, and it is further
ORDERED, ADJUDGED, and DECREED that in all other respects and as to all other merchandise, plaintiff’s motion, whether for rehearing or for judgment at 10 per centum ad valorem, is denied.
Pursuant hereto, an amended judgment order is herein entered, reflecting the rate modifications hereinbefore ordered.